Title: To George Washington from William Roberts, 2 September 1787
From: Roberts, William
To: Washington, George



Dear Sir
Fredricks Burge 2d of Septr 1787

This is to inform You that I am at My Brotherinlaws Alfords at Colo. Pages Mill From Whome I Am informd by, that You Send Some Time Ago to Intemate as Much as if I was To Seeke Your Imploy Once More it Mite be Possable To be Reinstated once More at home. for Living As Long in Your Imploy as I Did it became as Natral to Me as Altho I had been Raisd on the Place. thare Fore if Your Exsellency has A Mind To Imploy Me I am Ready & Willing To Serve You as Fathefull as I alwais have Dun on previsers Youl Give My £80 ⅌ Year & My Old Preveledges.

& in Regard to Poltery Wold Desier to Rase No More then for our own use—My Brother Alford Informs Me of An Action in Alexandria Cort Which has Been Gavin Against Me to the Amount of £12 Which I am Liable to be Executed for Which has Detaind Me from Coming on the Besoness my Self if you See proper to Imploy Me & Settle the Sute thats Gaven Against Me that I Shant be Destrest I will Come & Enter Into a Contract for a Term of Years or My Life time was it to be Ended as Happy As Formaly. the first place I Am Not in a Compasety to Move My Self Without Selling a Neg⟨ro⟩ Boy Whome I Shold be Sorry to part from thare fore if youd Move Me up As You have a Good Teem & Lend Me £10 it Shold be paid in My first Qrs pay.
I Shold be Raley Glad to be once More in Your Good & Honast Imploy For Whare I have Livd Last I have been Yousd with De⟨frau⟩d & Rail Arbitery Purposess of thare own which I Am Determend to Fly From As Soon As Possable From Sir Your Most Obediant And Humble Servant

   W:M. Roberts


N.B. Pray Sir Be So Kind as To favour Me With your answer By Mr Taylor.

